DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (# US 2009/0237479).
Yamashita et al. discloses:
1. A precoat liquid used in an intermediate-transfer image forming method in which an actinic radiation-curable ink and an intermediate transfer member are used, the precoat liquid (image forming layer; element: 12B, figure: 1) being applied onto a surface of the intermediate transfer member before the actinic radiation-curable ink (element: 14, figure: 1; [0171]) is applied onto the surface of the intermediate transfer member (intermediate transfer belt; element: 10, figure: 1), the precoat liquid comprising: a water-soluble organic solvent ([0216]) having two or more hydroxyl groups per molecule ([0236]).
2. The precoat liquid according to claim 1, wherein the water-soluble organic solvent has three or more hydroxyl groups per molecule (5-hydroxy-4-pyrone-5-carboxylic acid; [0236]).
3. The precoat liquid according to claim 1, wherein the water-soluble organic solvent (glycerin; [0212]; [0270]).
5. The precoat liquid according to claim 1, wherein the water-soluble organic solvent (1,5-pentanediol, 1,2-hexanediol, 1,2,6-hexanetriol; [0270]).
6. The precoat liquid according to claim 1, wherein the precoat liquid has a surface tension of 30 mN/m or more and 70 mN/m or less (20 mN/m to 45 mN/m; [0284]).
7. An image forming method, comprising: applying a precoat liquid onto a surface of an intermediate transfer member (element: 12, figure: 1); applying an actinic radiation-curable ink onto the surface of the intermediate transfer member (element: 14, figure: 1), the surface of the intermediate transfer member (element: 10, figure: 1) including the precoat liquid deposited thereon (element: 12B, figure: 1); transferring the actinic radiation-curable ink deposited on the surface of the intermediate transfer member to a recording medium (figure: 1, element: 16); and curing the actinic radiation-curable ink transferred on the recording medium (element: 18, 22; figure: 1), wherein the precoat liquid includes a water-soluble organic solvent having two or more hydroxyl groups per molecule ([0216]).
8. The image forming method according to claim 7, wherein the actinic radiation-curable ink includes a (meth)acrylate ([0206]).
11. The image forming method according to claim 7, wherein the intermediate transfer member includes a substrate layer and an elastic layer ([0019]; [0102]).
12. An image forming apparatus (figure: 1), comprising: an intermediate transfer member (element: 10, figure: 1); a precoat liquid application unit that applies a precoat liquid onto a surface of the intermediate transfer member (element: 12, figure: 1); an ink application unit (element: 14, figure: 1) that applies an actinic radiation-curable ink onto the surface of the intermediate transfer member, the surface of the intermediate transfer member including the precoat liquid deposited thereon (element: 12B, figure: 1); a transfer unit that transfers the actinic radiation-curable ink deposited on the surface of the intermediate transfer member to a recording medium (element: 16, figure: 1); and a fixing unit that cures the actinic radiation-curable ink transferred on the recording medium (element: 18, 22, figure: 1), wherein the precoat liquid includes a water-soluble organic solvent having two or more hydroxyl groups per molecule ([0236]). 
Yamashita et al. explicitly did not discloses:
1, 7 & 12. The water-soluble organic solvent having a C value of more than 0.03, the C value being calculated using Expression (1) below
C=[Number of hydroxyl groups per molecule]2/[Molecular weight]  (1).
3. The precoat liquid according to claim 1, wherein the water-soluble organic solvent has a structure represented by General Formula (1) below,

    PNG
    media_image1.png
    112
    324
    media_image1.png
    Greyscale
 
wherein, in General Formula (1), n represents a degree of polymerization and is an integer of 1 to 10.
4. The precoat liquid according to claim 3, wherein the water-soluble organic solvent having the structure represented by General Formula (1) has a degree of polymerization of 5 or less.
5. The precoat liquid according to claim 1, wherein the water-soluble organic solvent has a structure represented by General Formula (2) below,
HO—R—OH  (2) 
wherein, in General Formula (2), R is a linear or branched alkyl group having 2 to 6 carbon atoms or a linear or branched alkyl group having 2 to 6 carbon atoms and an ether group.
9. The image forming method according to claim 7, wherein the actinic radiation-curable ink has a solubility parameter of 15 or more and less than 20.
10. The image forming method according to claim 7, wherein an angle of contact of pure water on the surface of the intermediate transfer member is 50° or less.
However, Yamashita et al. discloses water soluble organic solvent comprising glycerin, 1,5-pentanediol, 1,2-hexanediol, 1,2,6-hexanetriol  ([0270]), which are exactly same water soluble organic solvent as applicant discloses in their own specification. The C value, the structure formula, solubility parameter, and degree of the polymerization, which is constant to the material. Therefore, the ink composition and the solvent discloses by the Yamashita et al. obviously having the ink with a solubility parameter of 15 or more and less than 20; an angle of contact of pure water on the surface of the intermediate transfer member is 50° or less; solvent having C value of more than 0.03, a degree of polymerization of 5 or less and the structure represented by General Formula (1) below,

    PNG
    media_image1.png
    112
    324
    media_image1.png
    Greyscale
 and the structure represented by General Formula (2) HO—R—OH  (2). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kuwabara et al. (# US 2018/0297355) discloses a transfer type ink jet recording method, the temperature of an intermediate image in a heating step is not lower than the minimum coat forming temperature of a first resin and is not lower than the glass transition temperature of a second resin, and the temperature of the intermediate image in a transfer step is lower than the glass transition temperature of the first resin and is not lower than the glass transition temperature of the second resin (see Abstract).
(2) Hirokawa et al. (# US 2017/0232729) discloses a transfer type ink jet recording method including an image forming step of forming an image including an aqueous liquid component and a coloring material on an image forming surface of a transfer body, the image forming surface being formed of a water-repellent porous body; a transfer step of transferring the image from the transfer body onto a recording medium; a wetting treatment step of performing a wetting treatment by applying a wetting liquid whose contact angle with respect to the image forming surface is less than 90° onto the image forming surface before the image forming step; and a liquid absorbing step of absorbing at least part of the aqueous liquid component from the image formed in the image forming step by using the porous body in at least one of a period between the image forming step and the transfer step and a period in the transfer step (see Abstract).
(3) Hirakawa (# US 2007/0229586) discloses the image forming apparatus for applying a liquid on a medium to form an image, includes: a liquid absorbing member which absorbs at least a portion of the liquid applied on the medium; and a liquid recovery device which suctions and recovers the liquid absorbed in the liquid absorbing member while being in contact with the liquid absorbing member (see Abstract).
(4) Ozawa et al. (# US 5365261) discloses A transfer type ink jet printer having an ink jet head for ejecting droplets of ink in which charged coloring particles have been dispersed in a solvent in the form of insulating carrier liquid having a low dielectric constant, a transfer medium for carrying and moving an ink image formed of ink droplets ejected from the head, and a pressure roller for transferring the ink image written to the transfer medium to a recording medium. By temporarily fixing the charged coloring particles in the ink image onto the transfer medium until the ink image is led to the transfer means after the ink image is formed on the transfer medium, good and high-speed image printing has been made possible without vapor generation, so that an excellent image free from any printing pattern is available at a low transfer pressure. There is also provided a unit for removing a solvent by making the solvent on the transfer medium with the charged coloring particles temporarily fixed by the means for temporarily fixing the particles contact water or a surface active aqueous liquid agent (see Abstract).

												
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853